Case 2:13-cr-00029-GZS Document 941 Filed 12/28/20 Page 1 of 5                                  PageID #: 2545




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

    UNITED STATES OF AMERICA                            )
                                                        )
                                                        )
    v.                                                  )
                                                        ) Docket no. 2:13-cr-00029-GZS
    MITCH MERRITT,                                      )
                                                        )
                                                        )
                            Defendant.                  )
                                                        )


ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                   (COMPASSIONATE RELEASE)


         Before the Court is Defendant’s Motion for Compassionate Release (ECF No. 921). For

the reasons explained herein, the Court DENIES the Motion.

         I.      LEGAL STANDARD

         A defendant seeking a sentence reduction under 18 U.S.C. § 3582(c)(1)(A) must prove that

he has exhausted available administrative remedies and that there are “extraordinary and

compelling” reasons that presently warrant a reduction in his sentence.                          See 18 U.S.C.

§ 3582(c)(1)(A)(i). In considering what qualifies as extraordinary and compelling, this Court has

generally looked to U.S.S.G. § 1B1.13 & Application Note 1. 1 Beyond those Guideline definitions

of extraordinary and compelling reasons, the Court acknowledges that at least four circuits have

now held that U.S.S.G. § 1B1.13 should not be viewed as limiting the reasons that the Court might

consider extraordinary and compelling when a defendant brings a motion under 18 U.S.C.



1
 See, e.g., United States v. Estrella, No. 2:15-cr-00032-GZS, 2019 WL 6689897 (D. Me. Dec. 6, 2019) (denying
motion for compassionate release). The Court notes that based on a renewed, post-pandemic motion for
compassionate release, Estrella was granted compassionate release. See United States v. Estrella, No. 2:15-cr-00032-
GZS (D. Me. June 16, 2020) .
Case 2:13-cr-00029-GZS Document 941 Filed 12/28/20 Page 2 of 5                     PageID #: 2546




§ 3582(c)(1)(A). See United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States

v. Jones, 980 F.3d 1098, 1110 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th

Cir. 2020); United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). It is not clear whether the

First Circuit will adopt this approach, although it has affirmed a compassionate release denial from

the District of Maine while noting with apparent approval that “the district court did consider other

relevant circumstances not specifically enumerated in the guidelines en route to denying relief.”

See United States v. Fox, No. 2:14-cr-00003-DBH, 2019 WL 3046086 (D. Me. July 11, 2019),

aff’d, No. 19-1785 (1st Cir. July 23, 2020). Given this backdrop, the Court reviews the entire

record to consider whether a defendant presents any extraordinary and compelling reasons for a

sentence reduction.

       If the Court finds a defendant has established extraordinary and compelling reasons to

reduce his sentence, the Court must next consider any applicable factors found in 18 U.S.C.

§ 3553(a). Critically, in exercising its discretion to grant any sentence reduction, the Court

considers “the need . . . to protect the public from further crimes of the defendant.” 18 U.S.C.

§ 3553(a)(2)(C); ); see also U.S.S.G. § 1B1.13(2) (requiring a court determination that “the

defendant is not a danger to the safety of any other person or the community”).

       II.     DISCUSSION

       Defendant Mitch Merritt, now 37 years old, is presently serving a 151-month sentence

imposed by this Court for distribution of heroin. He is presently serving his sentence at Danbury

FCI with an estimated release date of January 5, 2024. His documented health conditions include

type 1 diabetes, hypertension, hepatitis C, and gastroparesis. He is currently designated Physical

Care Level 2. He initially sought compassionate release from the BOP but that request was denied.

(See Def. Ex. A (ECF No. 921-2).) Thereafter, he filed the pending Motion, which asserts that the




                                                 2
Case 2:13-cr-00029-GZS Document 941 Filed 12/28/20 Page 3 of 5                                    PageID #: 2547




combination of the COVID-19 pandemic and his underlying health conditions creates

extraordinary and compelling reasons for the Court to reduce his sentence.

         In a supplemental filing on December 18, 2020, Defendant’s counsel notified the Court

that Merritt had tested positive for SARS CoV 2. Based on the attached lab report, it appears that

Merritt’s positive result was reported on December 13, 2020 based on a sample collected on

December 7, 2020. (See ECF No. 939-1, PageID #s 2455-56.) As additionally documented in the

exhibits attached to the Defendant’s supplemental filing, Merritt was transported to Danbury

Hospital for suspected diabetic ketoacidosis on December 11, 2020. 2                         Beyond these latest

developments, the exhibits attached to Defendant’s Motion reflect significant, ongoing issues with

maintaining his blood glucose that pre-date the pandemic. The Government and Defendant

disagree as to whether fault for these issues lies with Danbury FCI or Merritt individually.

However, there is no dispute that Merritt’s underlying diabetes and hypertension may place him

at risk for severe illness from COVID-19, according to the latest guidance from the Centers for

Disease Control. 3

         The Court need not resolve the many factual disputes raised by the record presented with

respect to Merritt’s diet and insulin schedule. Despite those disputes, the Court finds that Merritt’s

ability to self care and follow medical advice for his diabetes is diminished under the current

conditions at Danbury FCI, where operations are currently modified in an effort to limit the spread




2
 It does not appear that anyone involved in the decision to transfer Merritt to the hospital on that date was aware or
suspected that he was positive for SARS CoV 2/COVID-19.
3
 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions html?CDC AA refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html (last visited 12/23/2020); see also Def. Motion (ECF No. 921),
PageID # 1827; Gov’t Response (ECF No. 932), PageID # 2027.



                                                          3
Case 2:13-cr-00029-GZS Document 941 Filed 12/28/20 Page 4 of 5                                     PageID #: 2548




of COVID-19. 4 Based on that finding, the Court assumes without deciding that Merritt has

presented extraordinary and compelling medical reasons why the Court might consider reducing

his sentence.

         However, the Court next considers the nature and circumstance of Merritt’s offense, his

history and characteristics, and the various goals that informed the Court’s initial 151-month

sentence in this case. Most concerning to the Court is that this Defendant has not undergone drug

treatment to-date and continues to engage in drug seeking behavior. In 2018, Merritt deferred on

an opportunity to enroll in RDAP. 5 While the record reflects that he has actively sought medically

assisted treatment (MAT), he has not received such treatment to date. Recently, as reflected in the

BOP Health Services note, dated December 12, 2020, Merritt apparently lied to staff at Danbury

Hospital and “was requesting suboxone, methadone, or an rx of dilaudid.” 6 (ECF No. 939-1,

PageID # 2452.) Against the backdrop of Defendant’s long history of abusing opioids and opiates

and his extensive involvement in distributing large amounts of heroin in Maine and New

Hampshire, the Court is deeply concerned that Merritt is not prepared to comply with the

conditions of supervised release while living with his grandmother in New Hampshire. In short,




4
  To the extent that Defendant also asserted a need to avoid contracting this novel virus, it appears that basis for his
motion is now moot as a result of Defendant testing positive for the virus as of December 7, 2020. However, the
Court notes that FCI Danbury is currently reporting 22 confirmed active cases among inmates, while acknowledging
having tested 846 inmates and having had a total of 181 inmates test positive. See https://www.bop.gov/coronavirus/
(last visited 12/28/2020).
5
  The Court acknowledges that Merritt asserts he did this based on a desire to complete a vocational program he was
already enrolled in and advice he received that he could complete RDAP later in his sentence. See Gov’t Response,
PageID # 2030. However, in the Court’s assessment, Merritt’s explanation still reflects an implicit acknowledgment
that he has not completed the treatment that the Court recommended as part of his sentence.
6
  As documented in the Government’s Response, Defendant was also apparently revived with Narcan on April 13,
2020, ECF No. 933-3, PageID # 2132-33, and was seen in the clinic on March 2, 2020 for “suspected drug
usage/overdose.” Id., PageID 2142-43. The Court acknowledges that Defendant’s assertion that “both of these
incidents turned out to be related to the loss of consciousness due to low blood sugar.” Def. Reply (ECF No. 938),
PageID # 2448. However, this assertion is not adequately supported on the record.



                                                           4
Case 2:13-cr-00029-GZS Document 941 Filed 12/28/20 Page 5 of 5                                       PageID #: 2549




the Court concludes that Defendant has not met his burden of convincing the Court that his

immediate release would not present a danger to the public.

          Ultimately, in considering whether a sentence reduction is warranted based on

extraordinary and compelling reasons tied to an inmate’s medical condition, the Court is asked to

weigh the relative risks to a person if he remains incarcerated against the risks to the same person

and the community under the proposed release plan. While the Court necessarily acknowledges

the risks associated with Merritt’s ongoing incarceration, particularly in light of his diabetes and

recent COVID-positive test, the Court concludes that Merritt’s immediate release into a

community in which outpatient medical care, drug treatment, and supervision are less readily

available due to the ongoing pandemic, presents a greater risk to both him and the community.

          Therefore, the Court DENIES Defendant’s Motion for Compassionate Release (ECF No.

921). 7

          SO ORDERED.

                                                                 /s/ George Z. Singal
                                                                 United States District Judge

Dated this 28th day of December, 2020.




7
   The Court notes that Defendant has attempted to support his present Motion by providing the Court with various
items from a class action currently pending in the United States District Court for the District of Connecticut titled,
Whitted v. Easter, D. Conn. Docket No. 3:20-cv-00569 (MPS). See ECF No. 921-1 (5/12/20 Ruling on Motion for
Temporary Restraining Order & Motion to Dismiss), 940-1 (12/17/2020 Motion to Enforce Settlement). Having
reviewed the docket in that case, the Court takes judicial notice that Merritt is apparently a member of the class in that
case and that the case was resolved via an approved settlement. Judge Shea has retained jurisdiction to enforce the
terms of the settlement. See ECF No. 241 in D. Conn. Docket No. 3:20-cv-00569 (MPS). Given the ongoing nature
of that class litigation, the Court states no view on whether Merritt may be entitled to any relief as a member of the
Whitted class. Rather, the Court has limited its review to the record presented here and the limited question of whether
Merritt should have his sentence reduced under 18 U.S.C. § 3582(c)(1)(A).



                                                            5
